Third District Court of Appeal
                                State of Florida

                        Opinion filed October 26, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D22-0316
                         Lower Tribunal No. 20-2748
                            ________________


                              Ivan Kapitanov,
                                   Appellant,

                                      vs.

                 Spinnaker Bay at the Waterways
               Condominium Association, Inc., et al.,
                                  Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

      Sunrise Law Firm PLLC, and Anna V. Perekotiy, and Philip Michael
Cullen III, for appellant.

      Israel, Israel & Associates, P.A., and Eric J. Israel and David B. Israel
(Davie); Association Law Group, P.L., and Joel M. Gaulkin; Vernis & Bowling
of Miami, P.A., and Evelyn Greenstone Kammet and Miguel Espinosa, for
appellees.


Before EMAS, LINDSEY, and GORDO, JJ.
     PER CURIAM.

     Appellant Ivan Kapitanov appeals an order granting Appellees’ Mariner

Village Community Association, Spinnaker Bay at the Waterways

Condominium Association, and Spinnaker Bay Townhomes Community

Association motions to dismiss. 1 Kapitanov was given five opportunities to

plead a cause of action and did not do so. “Where a trial court grants a

motion to dismiss with prejudice based on too many attempts to plead a

cognizable complaint, we review such dismissal for abuse of discretion.”

Griffin v. City of Sweetwater Police Dep’t, 319 So. 3d 89, 92 (Fla. 3d DCA

2021) (citing Kohn v. City of Miami Beach, 611 So. 2d 538, 539 (Fla. 3d DCA

1992)). Historically, we have affirmed dismissals with prejudice when more

than three attempts have been made to properly state a claim:

     While there is no magical number of amendments which are
     allowed,     we    have    previously     observed    that    with
     amendments beyond the third attempt, dismissal with prejudice
     is generally not an abuse of discretion. There is simply a point in
     litigation when defendants are entitled to be relieved from the
     time, effort, energy, and expense of defending themselves
     against seemingly vexatious claims.

Kohn, 611 So. 2d at 539 (citations omitted).

     Affirmed.


1As this is an order dismissing Appellant’s case with prejudice, this Court
has jurisdiction under Florida Rule of Appellate Procedure 9.030(b)(1)(A).

                                     2